WILKINS, Justice,
dissenting:
[ 56 I respectfully dissent.
57 In an effort to soften what they perceive as an unduly harsh consequence, my colleagues fail to acknowledge the unique and distinct role of the juvenile courts in our state court scheme. As they did in State ex *648rel. K.M., they extend into the juvenile court presumptions and analytic tools used in the adult system that are not well suited for the different purposes and processes of the juvenile court. 2007 UT 93, 173 P.3d 1279. In doing so, they jeopardize the value of the juvenile court system as a whole and present obstacles to its function that will, in my view, eventually lead to its elimination or absorption by the adult process.
T58 S.H. attempted to rape his fifteen-year-old female victim. In the process, she was injured by him enough to bleed, despite her resistance and her efforts to avoid being raped. This occurred in his automobile, at night, in an isolated location. He was convicted by a jury, and his conviction was affirmed on appeal. As a consequence, he is required under our law to register as a sex offender. None of these facts are at issue.
59 Having lost at trial and on appeal, he now asks us to relieve him of the obligation of registering as a sex offender for the same extended period imposed by law on all others found guilty of the same offense. My colleagues have found a way to do so.
T 60 S.H. was charged with aggravated sexual assault and forcible sodomy. The role of the juvenile court was to act first as a magistrate to determine if there was probable cause to believe that S.H. had committed aggravated sexual assault.1 As my colleagues acknowledge, the State met this burden. The medical testimony, and that of the victim, was clearly enough to meet the probable cause standard required by law. At that point, the juvenile court was obligated to apply the "strong presumption" underlying the Serious Youth Offender Act2 that the case be transferred to the district court.3 Onee transferred, the matter stays in the district court unless the defendant is acquitted on all charges, in which event any new matter involving the minor may be brought in the juvenile court.4 Once transferred to the adult system, however, anything related to the charges for which the transfer is made stays in district court.5
T61 Onee probable cause has been established, the defendant may seek to overcome the "strong presumption" of transfer by proving all three of the retention factors.6 Even if all three retention factors are clearly established, however, the policy embodied in the Serious Youth Offender Act that the matter is best dealt with in the adult system does not evaporate. The juvenile court is still faced with consideration of where the interests of justice, including the interests of the victim, of the defendant, and of society, will best be served, and retains jurisdiction only if convinced the quasi-criminal process of juvenile court, with its broad array of services, but limited array of criminal sanctions, is the best venue.
1 62 In the case of S.H., the juvenile court had just been convinced that there was probable cause to believe that he had raped his fifteen-year-old victim in a violent or aggressive manner. No other conclusion would have supported bindover on the charge of aggravated sexual assault. And although Esplin, S.H.'s attorney at the retention hearing, might well have presented expert medical testimony of possible other explanations for the injuries suffered by the victim, as was done at trial, to do so would have alerted the prosecution to those elements of defense well in advance of trial and, in my view, stood little chance of keeping the trial of an aggravated sexual assault in the juvenile court.
" 63 Only speculation supports the proposition that calling medical experts would have created any meaningful likelihood of a different result in the juvenile court. Moreover, I find it completely rational to see the "failure" to call defense witnesses at that stage as part of a reasonable defense strategy, one that *649ultimately got S.H. acquitted of the aggravated sexual assault charge. I also find no support for the conclusion that the consequences to S.H. in juvenile court would automatically have been more favorable.
T 64 Had he been tried on the charges of aggravated sexual assault and of forcible sodomy in the juvenile court, he would have been tried without a jury.7 Upon conviction of attempted rape, had that been the result, he could have been sentenced to secure confinement until his twenty-first birthday, in addition to all of the probationary and monetary consequences available to the court.8 The only certainty of a better result, had he stayed in the juvenile system, would have been a reduction in the requirement that he register as a sex offender from life to ten years.9
11 65 I would not extend the reach of the Post-Conviction Remedies Act10 ("PCRA") to include review of juvenile court proceedings when challenging action in the district court. I do not see the extension as either mandated or wise. Many activities in the juvenile court system have an impact on charging and sentencing in the adult system. Arguably, any of those steps would be subject to PCRA review under the analysis used by my colleagues here.
T66 I also find no justification for the presumption that the juvenile court would have retained jurisdiction of S.H.'s case had additional witnesses been called at the retention hearing. None were fact witnesses to the assault. None could testify directly of the degree of aggression, or lack thereof, in the sexual assault. Testimony of S.H.'s character would not have changed that either. Faced with the facts before it, even assuming presentation of the experts suggested by my colleagues, the juvenile court may well have still transferred the case to the adult system. No showing to the contrary has been made, or even offered by S.H..
T67 Moreover, even ignoring the Strickland presumption that defense counsel had a reason for his "failure" to call witnesses, only the sex offender registry requirement is likely to have been "more favorable" in outcome. Strickland v. Washington, 466 U.S. 668, 689, 104 S.Ct. 2052, 80 L.E.d.2d 674 (1984). All other consequences could have been more severe than those actually meted out by the district court, and the defendant has given us no reason to believe that they would have been more favorable. In fact, given the less severe maximum available to the juvenile court, the likelihood of S.H. having been convicted as charged remains unchallenged. As a result, even under the nonbinding sentencing guidelines applicable to juvenile proceedings at the time, he may well have faced more time incarcerated and harsher penalties, other than the length of his obligation to register as a sex offender.
68 Given the independent nature of the juvenile process and the different objectives of juvenile court action, I would hold that a post-conviction relief petition filed following a trial in the district court can reach back no further than the time of acquisition of district court jurisdiction. As we have previously held in this matter, the proper time to object to the juvenile court's application of the provisions of the Serious Youth Offender Act is at the time of the transfer order, and not at any other time. State v. S.H., 2002 UT 118, ¶ 23, 62 P.3d 444.
169 I would also hold that applying the Strickland standards to representation in juvenile court must include not only a review of counsel's actions considered in a juvenile court context, as opposed to the adult system, but also that the consequences of any action or failure by counsel in the juvenile proceeding must be measured against the likelihood of a more favorable outcome in the juvenile proceeding, not a more favorable overall outcome contrasted to the adult result.
170 Finally, I see no need to craft a remedy to further intermingle the adult and *650juvenile processes. Consequently, I dissent and would affirm the result reached by the trial court.

. See Utah Code Ann. § 78A-6-702(3)(a) (Supp.2008).


. Id. §§ 78A-6-701 to -704.


. State v. F.L.R., 2006 UT App 294, ¶ 3, 141 P.3d 601 (quoting In re A.B., 936 P.2d 1091, 1095, 1099 (Utah Ct.App.1997)).


. See Utah Code Ann. § 78A-6-702(10)-(11).


. See id. § 78A-6-702(7).


. See id. § 78A-6-702(3)(b)-(d).


. See Utah Code Ann. § 78A-6-114(1).


. See id. § 78A-6-117(2).


. See id. § 77-27-21.5(10)(a), (c)(ii)(B)(III).


. Id. §§ 78B-9-101 to -405.